Citation Nr: 0022128	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from September 
1943 to April 1946.  He appealed to the Board of Veterans' 
Appeals (Board) from a May 1998 decision of the RO that 
denied his claims for higher ratings for his bilateral 
hearing loss and tinnitus.


REMAND

The veteran's claims for higher ratings for his bilateral 
hearing loss and tinnitus are well grounded, meaning at least 
plausible, and VA must assist him in further developing the 
claims to comply with the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran alleges that his bilateral hearing loss and 
tinnitus are more severe than contemplated by the current 
ratings.  The most recent supplemental statement of the case 
was issued in March 2000 and the case was certified to the 
Board in July 2000.  But in June 2000, prior to certification 
of his appeal to the Board, the veteran submitted the report 
of a January 1992 private electronystagmography (ENG) study.  
He also submitted the report of an October 1995 private 
audiological evaluation.  And he has not waived his right to 
have this evidence initially considered by the RO and 
addressed in an appropriate supplemental statement of the 
case.  So, as a result, his claims must be remanded to the RO 
because it is not within the Board's discretion to proceed 
with the adjudication of these claims until such time as 
these procedural safeguards have been adhered to.  
See 38 C.F.R. §§ 19.31, 19.37(a), 20.1304 (1999).


Also, if the veteran has received any additional treatment 
for his bilateral hearing loss and/or tinnitus, the records 
of it should be obtained as they, too, might provide 
probative evidence concerning the current severity of these 
conditions.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The veteran also 
may submit any other pertinent evidence and argument 
concerning these claims while his case is at the RO on 
remand.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Therefore, these claims hereby are REMANDED to the RO for the 
following development and consideration:

1.  The RO should ask the veteran to 
provide a list containing the complete 
names, addresses, and dates of any 
additional treatment (VA, private or 
other) that he has received for his 
bilateral hearing loss and/or tinnitus 
since 1998, which has not already been 
submitted or otherwise obtained.  
Thereafter, in accordance with the 
provisions of 38 C.F.R. § 3.159, the RO 
should directly contact the sources 
identified and obtain copies of the 
records in their possession.  All 
evidence obtained should be associated 
with the other evidence of record.

2.  The RO should then readjudicate the 
claims for higher ratings for the 
bilateral hearing loss and tinnitus, 
taking into account any additional 
evidence submitted or otherwise obtained 
as well as the evidence specifically 
mentioned in this remand that was 
received subsequent to the last 
supplemental statement of the case in 
March 2000.  If the claims continue to be 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.





		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

